DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered but they are not persuasive.
i.	Regarding claim 1, Applicant argues the teaching by the reference Kwon et al. (2019/0384960) of glass (Comprising 31 of Figure 2) and adhesive (Comprising 32) layers are not part of a liquid crystal protection film, but rather the biosensor disposed in a portion of the display, unlike the claimed invention.
The Office respectfully disagrees.  No further evidence is offered to substantiate the allegation.  It is thus unclear whether the basis for said allegation finds support in this or another claim, the specification1 of the instant application or elsewhere.
Whether or not there are merits to the above allegation, Applicant’s interpretation is applicable to the subject matter of the instant application: the first layer (111 of Figure 2) and liquid crystal adhesive layer (113) are elements of an ultrasonic module (U; [0056]) disposed in an upper portion of the liquid crystal (G) of a smart device [0037].  The distinction Applicant attempts to make, between the claimed invention and relied upon teachings of Kwon, are not clear. 
The argument is treated as a general allegation of patentability, and is not persuasive. 
ii.	Applicant argues that the teaching by Kwon of a transparent plate(s) (339 of Figure 12) is not equivalent to the claimed cover film configured to adhere to an upper portion of the liquid crystal protection film part.  The argument is similarly substantiated on grounds of Kwon’s transparent plate being part of a display panel.
The Office respectfully disagrees.  The reasoning rendered above, with regard to the positioning of Kwon’s glass (Comprising 31 of Figure 2) relative to other layers of the structure, is similarly applicable here and will not be repeated.  The argument is not persuasive.   
iii.	Applicant argues that additionally cited references fail to cure deficiencies of Kwon.
In light of Kwon deemed to read fairly on the argued limitations, there are no such deficiencies.  The argument is moot. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2019/0384960; hereinafter Kwon).

Regarding claim 1, Kwon discloses a liquid crystal [0070] protection film capable of ultrasonic fingerprint recognition [0081], the liquid crystal protection film comprising: a liquid crystal protection film part configured to be attached to an upper portion of a liquid crystal (34 of Figure 2) of a smart device including an ultrasonic fingerprint recognition sensor (38), so as to protect the liquid crystal, and wherein the liquid crystal protection film part comprises: 
a first layer (31) attached to the upper portion of the liquid crystal (34); and 
a liquid crystal adhesive layer (32) formed under the first layer (31) to allow  the liquid crystal (34) to adhere to the first layer (31; [0051]).

Kwon does not expressly state the protection film further comprising a second layer formed on an upper portion of the first layer; and a cover film part configured to adhere to an upper portion of the liquid crystal protection film part, and wherein the cover film part comprises: a cover film configured to protect the upper portion of the liquid crystal protection film part; and a cover adhesive layer formed under the cover film to allow the cover film to adhere to the upper portion of the liquid crystal protection film part.
However, [0016]2 of the instant application, one form said second layer may take is “...laminating with the same base layer as that of the first layer...”
In a latter embodiment of Kwon, the transparent plate (339 of Figure 12) may be formed from either a single layer, or multiple layers repeatedly laminated [0102].  Lamination between each of the five or more instances of the transparent plate is interpreted to comprise Kwon’s earlier mentioned adhesive (32 of Figure 2).  The sequence of five laminated layers and adhesive between, provided as an alternative to Kwon’s front cover (501 of Figure 26) or glass (31 of Figure 2), are each interpreted to provide a comparable teaching of at least the claimed cover film, cover adhesive and second layer formed on an upper portion of the first layer.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the protection film of Kwon provides an implied teaching of further comprising a second layer formed on an upper portion of the first layer; and a cover film part configured to adhere to an upper portion of the liquid crystal protection film part, and wherein the cover film part comprises: a cover film configured to protect the upper portion of the liquid crystal protection film part; and a cover adhesive layer formed under the cover film to allow the cover film to adhere to the upper portion of the liquid crystal protection film part, as claimed, in view of the reasoning above.

ii.	Claims 2, 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 1 above, and further in view of Oh et al. (2020/0091458; hereinafter Oh).

Regarding claim 2, Kwon discloses the liquid crystal protection film of claim 1.  
Kwon does not explicitly teach the protection film being provided wherein the first layer includes at least one of polyethylene terephthalate (PET), polyethylene (PE), polycarbonate (PC), polypropylene (PP), polymethyl methacrylate (PMMA), and polyurethane (PU).
However, Oh’s teaching of a protective film [0002] utilizes a base layer (120 of Figure 9) that may be formed from any among PET, PC, PP or PMMA [0039].  This is a measure taken to increase device durability [0006].  There is overlap between these materials and those Kwon utilizes for another device layer [0103].  It is thus clear that it does not exceed ordinary skill in the art for Kwon’s “...glass...” to be formed from such materials.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein the first layer includes at least one of polyethylene terephthalate (PET), polyethylene (PE), polycarbonate (PC), polypropylene (PP), polymethyl methacrylate (PMMA), and polyurethane (PU) in view of the teaching of Oh to increase device durability.

Regarding claim 3, Kwon in view of Oh discloses the liquid crystal protection film of claim 2.  
Kwon does not expressly state the protection film being provided wherein the second layer is formed by thermally curable hard coating or UV hard coating, or is formed by laminating with a same base layer as that of the first layer by heat or adhesion.
However, Oh’s protective film [0002] may form upon the base layer (120 of Figure 9) a functional layer (130) by hard coating [0111].  This is among the measures taken to increase device durability [0006] and is considered an alternative to Kwon’s adhesive [0051], which is not explicitly stated as being that by which multiple instances of a transparent layer are laminated [0102].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein the second layer is formed by thermally curable hard coating or UV hard coating, or is formed by laminating with the same base layer as that of the first layer by heat or adhesion in view of the teaching of Oh to increase device durability.

iii.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view Oh as applied to claim 2 above, and further in view of Mizutani et al. (2015/0346408; hereinafter Mizutani; this combination of references hereinafter referred to as KOM).

Regarding claim 4, Kwon in view of Oh discloses the liquid crystal protection film of claim 2.  
Kwon in view of Oh does not explicitly disclose the protection film wherein the liquid crystal adhesive layer includes at least one of a silicone-based adhesive, an acrylic adhesive, and a urethane-based adhesive.
In the same field of endeavor, Mizutani discloses use of an optical film [0001] for device protection [0030] by using a silicon-based adhesive layer ([0042]; 21) on at least one side of the optical film (10).  This is among measures taken to reduce deterioration of image visibility [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein the liquid crystal adhesive layer includes at least one of a silicone-based adhesive, an acrylic adhesive, and a urethane-based adhesive in view of the teaching of Mizutani to reduce the deterioration of image visibility.

iv.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KOM as applied to claim 4 above, and further in view of Seo et al. (2019/0087630; hereinafter Seo; this combination of references hereinafter referred to as KOMS).

Regarding claim 5, KOM discloses the liquid crystal protection film of claim 4.  
KOM does not explicitly disclose the film wherein the liquid crystal adhesive layer is configured to have an impedance within a preset difference from an impedance of the first layer.
In the same field of endeavor, Seo discloses utilizes a fingerprint sensor formed in a display [0002] as a part of structure (Figure 1B) whose adhesive (e.g. 131) has an acoustic impedance matched to layers directly above to decrease the unwanted reflection of an ultrasonic signal [0051].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein the liquid crystal adhesive layer is configured to have an impedance within a preset difference from an impedance of the first layer in view of the teaching of Seo to decrease the unwanted reflection of an ultrasonic signal.


v.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KOMS as applied to claim 5 above, and further in view of Panchawagh et al. (2021/0004555; hereinafter Panchawagh; this combination of references hereinafter referred to as KOMSP).

Regarding claim 6, KOMS discloses the liquid crystal protection film of claim 5.  
KOMS does not explicitly disclose the film wherein a thickness or a medium of the liquid crystal adhesive layer is controlled so that an ultrasonic wave passing through the liquid crystal adhesive layer has a wavelength within a preset difference from a wavelength of an ultrasonic wave passing through the first layer.
In the same field of endeavor, Panchawagh discloses a touchscreen [0017] with adhesive (120) formed with a thickness corresponding to one-half acoustic wavelength [0021] to reduce signal attenuation [0043].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of KOMS to be modified wherein a thickness or a medium of the liquid crystal adhesive layer is controlled so that an ultrasonic wave passing through the liquid crystal adhesive layer has a wavelength within a preset difference from a wavelength of an ultrasonic wave passing through the first layer in view of the teaching of Panchawagh to reduce signal attenuation.


Regarding claim 7, KOMSP discloses the liquid crystal protection film of claim 6.  
Kwon does not expressly state protection film being provided wherein the thickness of the liquid crystal adhesive layer is controlled so that λ, which is the wavelength of the ultrasonic wave passing through the liquid crystal adhesive layer, becomes a multiple of λ/2.
However, Panchawagh’s touchscreen [0017] forms adhesive (120 of Figure 1) at one-half acoustic wavelength [0021] to reduce signal attenuation [0043].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein the thickness of the liquid crystal adhesive layer is controlled so that λ, which is the wavelength of the ultrasonic wave passing through the liquid crystal adhesive layer, becomes a multiple of λ/2 in view of the teaching of Panchawagh to reduce signal attenuation.

Regarding claim 8, KOMSP discloses the liquid crystal protection film of claim 6.  
Kwon does not expressly state the protection film being provided wherein a thickness of the first layer is controlled so that λ, which is the wavelength of a ultrasonic wave passing through the first layer, becomes a multiple of λ/2.

However, Pachawagh’s cover glass (105 of Figure 1) is considered among the device components whose thickness may be tuned to reduce signal attenuation [0043].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein a thickness of the first layer is controlled so that λ, which is the wavelength of ultrasonic wave passing through the first layer, becomes a multiple of λ/2 in view of the teaching of Pachawagh to reduce signal attenuation.

vi.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 1 above, and further in view of Mizutani.

Regarding claim 9, Kwon discloses the liquid crystal protection film of claim 1.  
Kwon does not explicitly disclose the protection film wherein a release film part configured to adhere to a lower portion of the liquid crystal protection film part, wherein the release film part comprises: a release film configured to protect a lower adhesive surface of the liquid crystal protection film part; and a release layer formed above the release film so that the release film is attachable to or detachable from the lower portion of the liquid crystal protection film part.

However, Mizutani’s optical film [0001] used for device protection [0030] establishes a protective sheet (31 of Figure 2) on a rear surface of the polarizing plate (11) with an adhesive layer (21) that is releasably attached [0030].  This is among the measures taken to reduce deterioration of image visibility [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein a release film part configured to adhere to a lower portion of the liquid crystal protection film part, wherein the release film part comprises: a release film configured to protect a lower adhesive surface of the liquid crystal protection film part; and a release layer formed above the release film so that the release film is attachable to or detachable from the lower portion of the liquid crystal protection film part in view of the teaching of Mizutani to reduce deterioration of image visiblity.

vii.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 1 above, and further in view of Oh.

Regarding claim 10, Kwon discloses the liquid crystal protection film of claim 1.  
Kwon does not explicitly discloses the film wherein the liquid crystal protection film is curved and pressurized to correspond to a shape of the liquid crystal, and a curved portion thereof has a curvature, so that the curved portion is three-dimensionally formed to prevent a springback phenomenon and prevent occurrence of thermal wrinkles or molding damage.
However, Oh’s protective film [0002] may transition from a planar state (Figure 4) to one having been elastically bent (Figure 5) wherein both the base layer (120) and display (20) undergo a tensile strain (Figure 6) within a shared region (A of Figure 5) that does not cause the device to buckle [0046].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the protection film of Kwon to be modified wherein the liquid crystal protection film is curved and pressurized to correspond to a shape of the liquid crystal, and a curved portion thereof has a curvature, so that the curved portion is three-dimensionally formed to prevent a springback phenomenon and prevent occurrence of thermal wrinkles or molding damage in view of the teaching of Oh to prevent the device from buckling.

viii.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 1 above, and further in view of Jin et al. (2021/0350109; hereinafter Jin).

Regarding claim 11, Kwon discloses the liquid crystal protection film of claim 1.  
Kwon does not explicitly disclose the film wherein a difference in impedance among the liquid crystal, the first layer, the second layer, and the liquid crystal adhesive layer is controlled so that performance degradation of the fingerprint recognition is within 0.35 dB, and wherein the impedance is an acoustic impedance calculated by an equation below:
            
                Z
                =
                ρ
                ∙
                C
                =
                
                    ρ
                    ∙
                    E
                
            
        
wherein Z is the acoustic impedance, p is a density, C is an ultrasound velocity, and E is a volume modulus.
However, Jin discloses an ultrasonic sensor [0001] whose layers’ impedance (Figure 7A) is considered, with regard to the reflection of sound waves [0106].  
Please first consider the known expression3 of loss in decibels that is calculated with the following relationship:
            
                
                    
                        
                            
                                loss
                                
                                    
                                        dB
                                    
                                
                                =
                                10
                                ∙
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                m
                                                e
                                                a
                                                s
                                            
                                        
                                    
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
Where             
                
                    
                        P
                    
                    
                        m
                        e
                        a
                        s
                    
                
            
         is measured power and             
                
                    
                        P
                    
                    
                        r
                        e
                        f
                    
                
            
         is reference/total power.  Measured power is estimated to be the difference between reference power and reflected power (            
                
                    
                        P
                    
                    
                        R
                    
                
            
        ).
            
                
                    
                        
                            
                                loss
                                
                                    
                                        dB
                                    
                                
                                =
                                10
                                ∙
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                        -
                                        
                                            
                                                P
                                            
                                            
                                                R
                                            
                                        
                                    
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                l
                o
                s
                s
                
                    
                        d
                        B
                    
                
                =
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                R
                                            
                                        
                                    
                                    
                                        
                                            
                                                P
                                            
                                            
                                                r
                                                e
                                                f
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        R
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        r
                                                        e
                                                        f
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
                =
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                R
                            
                        
                    
                
            
        
Where a reflection coefficient R is substituted for the ratio between reflected power and total power.  Further substituting Jin’s [Equation 1] for the reflection coefficient found within [0085], wherein             
                
                    
                        Z
                    
                    
                        L
                    
                
            
         is the impedance of the second layer (through which sound wave travels, away from transducer) and            
                 
                
                    
                        Z
                    
                    
                        O
                    
                
            
         is the impedance of the first layer:
            
                l
                o
                s
                s
                
                    
                        d
                        B
                    
                
                =
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                -
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                +
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
Substituting 0.35dB in for loss, which the expression must be less than or equal to:
            
                0.35
                ≥
                10
                ∙
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                -
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                +
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                0.035
                ≥
                
                    
                        
                            
                                log
                            
                            
                                10
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                -
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        L
                                                    
                                                
                                                +
                                                
                                                    
                                                        Z
                                                    
                                                    
                                                        O
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
The logarithm is removed by raising both sides of the expression, each as a power of 10, and simplifying:
            
                
                    
                        10
                    
                    
                        0.035
                    
                
                ≥
                1
                -
                
                    
                        
                            
                                
                                    
                                        Z
                                    
                                    
                                        L
                                    
                                
                                -
                                
                                    
                                        Z
                                    
                                    
                                        O
                                    
                                
                            
                            
                                
                                    
                                        Z
                                    
                                    
                                        L
                                    
                                
                                +
                                
                                    
                                        Z
                                    
                                    
                                        O
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        10
                    
                    
                        0.035
                    
                
                -
                1
                ≥
                
                    
                        
                            
                                Z
                            
                            
                                O
                            
                        
                        -
                        
                            
                                Z
                            
                            
                                L
                            
                        
                    
                    
                        
                            
                                Z
                            
                            
                                L
                            
                        
                        +
                        
                            
                                Z
                            
                            
                                O
                            
                        
                    
                
            
        
            
                
                    
                        
                            
                                Z
                            
                            
                                L
                            
                        
                        +
                        
                            
                                Z
                            
                            
                                O
                            
                        
                    
                
                ∙
                
                    
                        
                            
                                10
                            
                            
                                0.035
                            
                        
                        -
                        1
                    
                
                ≥
                
                    
                        Z
                    
                    
                        O
                    
                
                -
                
                    
                        Z
                    
                    
                        L
                    
                
            
        
            
                
                    
                        Z
                    
                    
                        L
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                -
                
                    
                        Z
                    
                    
                        L
                    
                
                +
                
                    
                        Z
                    
                    
                        O
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                -
                
                    
                        Z
                    
                    
                        O
                    
                
                ≥
                
                    
                        Z
                    
                    
                        O
                    
                
                -
                
                    
                        Z
                    
                    
                        L
                    
                
            
        
            
                
                    
                        Z
                    
                    
                        L
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                +
                
                    
                        Z
                    
                    
                        O
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                ≥
                2
                ∙
                
                    
                        Z
                    
                    
                        O
                    
                
            
        
            
                
                    
                        Z
                    
                    
                        L
                    
                
                ∙
                
                    
                        10
                    
                    
                        0.035
                    
                
                ≥
                
                    
                        Z
                    
                    
                        O
                    
                
                
                    
                        2
                        -
                        
                            
                                10
                            
                            
                                0.035
                            
                        
                    
                
            
        
            
                
                    
                        Z
                    
                    
                        L
                    
                
                ≥
                
                    
                        Z
                    
                    
                        O
                    
                
                ∙
                
                    
                        
                            
                                2
                                -
                                
                                    
                                        10
                                    
                                    
                                        0.035
                                    
                                
                            
                        
                    
                    
                        
                            
                                10
                            
                            
                                0.035
                            
                        
                    
                
                ~
                
                    
                        Z
                    
                    
                        O
                    
                
                ∙
                0.845143
            
        
The impedance of the second layer must be greater than or equal to approximately 84.5143% of the impedance of the first layer, to produce a value of attenuation not exceeding 0.35 dB.
Referring to Figure 7A and [0106] of Jin, layers 740, 730 and 720 are respectively treated as corresponding to the claimed first layer, adhesive and second layer, assigned Jin’s impedance values of 3.04 MRayl, 2.95 MRayl and 3 MRayl.
Waves transmitting away from the transducer and returning through these layers encounter the following sequence of first and second layers, with the indicated difference in impedance:
(a)	When transitioning from 740 to 730, change in impedance is from 3.04 MRayl to 2.95 MRayl (second impedance is ~97% first impedance);
(b)	When transitioning from 730 to 720, change in impedance is from 2.95 MRayl to 3 MRayl (second impedance is ~102% first impedance);
(c)	When transitioning (returning) from 720 to 730, change in impedance is from 3 MRayl to 2.95 MRayl (second impedance is ~98% first impedance);
(d)	When transitioning (returning) from 730 to 740, change in impedance is from 2.95 MRayl to 3.04 MRayl (second impedance is ~103% first impedance).
With the example layers’ values of impedance provided by Jin, radiated ultrasonic waves at no point transition across the interface of two layers, with a second layer having an impedance value lower than 97% of the first layer.  By virtue of 97% being greater than the above derived ~84.5143%, there is no interface encountered by ultrasonic waves producing a value of attenuation greater than 0.35 dB.  This is considered in keeping with Jin’s desire to provide device protection that does not impede fingerprint recognition [0011].
The expression of impedance taking the claimed form of             
                Z
                =
                ρ
                ∙
                C
                =
                
                    ρ
                    ∙
                    E
                
            
         is common knowledge in the art4.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the film of Kwon to be modified wherein wherein a difference in impedance among the liquid crystal, the first layer, the second layer, and the liquid crystal adhesive layer is controlled so that performance degradation of the fingerprint recognition is within 0.35 dB, and wherein the impedance is an acoustic impedance calculated by an equation below:
            
                Z
                =
                ρ
                ∙
                C
                =
                
                    ρ
                    ∙
                    E
                
            
        
wherein Z is the acoustic impedance, p is a density, C is an ultrasound velocity, and E is a volume modulus, in view of the teaching of Jin, to provide enhanced device protection that does not impede fingerprint recognition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Lu et al. (2020/0125815) an ultrasonic sensor [0002] whose consideration of layers’ respective attenuation of a radiated signal is determined on a per-depth basis [0116].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To which patentable weight is not lent, when limitations are not explicitly recited in the claim.
        2 Paragraph numbering according to PG Publication US 2021/0271840 A1.
        3 Evidentiary reference Lacefield (ISBN 978–92–131010–1) | page 293, equation 12.6
        4 Evidentiary reference Ikadai et al. (2019/0300425) | See expression between [0034] and [0035]